  Case 15-81856      Doc 49       Filed 10/09/18 Entered 10/09/18 10:27:46         Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: MICHAEL C. NEWBLE                    §       Case No. 15-81856
                                            §
                                            §
             Debtor(s)                      §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 07/17/2015.

       2) The plan was confirmed on 12/18/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was converted on 09/28/2018.

       6) Number of months from filing or conversion to last payment: 36.

       7) Number of months case was pending: 38.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $5,625.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have NOT cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 15-81856      Doc 49       Filed 10/09/18 Entered 10/09/18 10:27:46         Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)          $ 11,764.92
      Less amount refunded to debtor(s)                        $ 65.24
NET RECEIPTS                                                                      $ 11,699.68



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                $ 4,000.00
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                        $ 951.98
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                   $ 4,951.98

Attorney fees paid and disclosed by debtor(s):                     $ 0.00



Scheduled Creditors:
Creditor                                        Claim      Claim          Claim    Principal    Interest
Name                          Class         Scheduled   Asserted       Allowed         Paid        Paid
GERACI LAW L.L.C.             Lgl            4,000.00   4,000.00       4,000.00    4,000.00        0.00
JACK MITCHELL MOTORS INC      Uns            4,000.00        NA             NA         0.00        0.00
AAA COMMUNITY FINANCE         Uns              500.00        NA             NA         0.00        0.00
ADVANCE CASH EXPRESS          Uns              700.00        NA             NA         0.00        0.00
ALL CREDIT LENDERS            Uns              400.00        NA             NA         0.00        0.00
AMERICASH LOANS LLC           Uns              365.00   1,158.08       1,158.08    1,007.38        0.00
BEACON HILL APARTMENTS        Uns            1,825.00        NA             NA         0.00        0.00
BLACKHAWK BANK                Uns              650.00        NA             NA         0.00        0.00
CASH 2 GO                     Uns              400.00        NA             NA         0.00        0.00
CHASE / CARDMEMBER SERVICE Uns                 265.00        NA             NA         0.00        0.00
COMCAST                       Uns              195.00        NA             NA         0.00        0.00
CONTRACT CALLERS INC          Uns              400.00        NA             NA         0.00        0.00
CREDIT PROTECTION ASSOCIATION Uns              250.00        NA             NA         0.00        0.00
CREDITORS PROTECTION S        Uns            1,981.00        NA             NA         0.00        0.00
DNS PROPERTY                  Uns              615.00        NA             NA         0.00        0.00
ENHANCED RECOVERY CORP        Uns              240.00        NA             NA         0.00        0.00
ENTERPRISE RENT A CAR         Uns               80.00        NA             NA         0.00        0.00
FIRST PREMIER BANK            Uns              782.00        NA             NA         0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 15-81856      Doc 49       Filed 10/09/18 Entered 10/09/18 10:27:46    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
HOME CHOICE                         Uns      1,000.00        NA         NA        0.00       0.00
INFINITY HEALTHCARE                 Uns        309.00        NA         NA        0.00       0.00
KISHWAUKEE AUTO CORRAL              Uns      2,500.00        NA         NA        0.00       0.00
MADHAV K SRIVASTAVA MD              Uns      1,585.00        NA         NA        0.00       0.00
MEMBERS ALLIANCE                    Uns        550.00        NA         NA        0.00       0.00
NATIONWIDE CREDIT CORP              Uns        337.00        NA         NA        0.00       0.00
NICOR GAS                           Uns      1,100.00   1,436.03   1,436.03   1,249.16       0.00
OSF SAINT ANTHONY MEDICAL           Uns      1,200.00        NA         NA        0.00       0.00
ROCKFORD MERCANTILE AGENCY          Uns        105.00   3,793.75   3,793.75   3,339.03       0.00
ROCKFORD MERCANTILE                 Uns      2,089.00        NA         NA        0.00       0.00
ROCKFORD MERCANTILE                 Uns        105.00        NA         NA        0.00       0.00
ROCKFORD MERCANTILE                 Uns        246.00        NA         NA        0.00       0.00
ROCKFORD MERCANTILE                 Uns      1,147.00        NA         NA        0.00       0.00
S&S PROPERTY MANAGEMENT             Uns      1,117.00        NA         NA        0.00       0.00
SECURITY FINANCE                    Uns        660.00        NA         NA        0.00       0.00
SPRINT                              Uns        400.00        NA         NA        0.00       0.00
SWEDISH AMERICAN HOSPITAL           Uns      2,442.00        NA         NA        0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns        600.00     706.24     706.24     614.33       0.00
THE CASH STORE                      Uns      1,415.00        NA         NA        0.00       0.00
AMERICAN INFOSOURCE LP AS           Uns        158.00     618.25     618.25     537.80       0.00
VERIZON WIRELESS                    Uns        820.00        NA         NA        0.00       0.00
VIRTUOSO SOURCING GROUP             Uns        309.00        NA         NA        0.00       0.00
WILLIAM SIEGEL & ASSOC              Uns        560.00        NA         NA        0.00       0.00
WOODFOREST NATIONAL BANK            Uns        375.00        NA         NA        0.00       0.00
WORLD FINANCE CORPORATION           Uns        400.00        NA         NA        0.00       0.00
THE CASH STORE                      Uns        600.00        NA         NA        0.00       0.00
ERROR                               Uns          0.00        NA         NA        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 15-81856      Doc 49       Filed 10/09/18 Entered 10/09/18 10:27:46    Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal          Interest
                                               Allowed           Paid               Paid
Secured Payments:
      Mortgage Ongoing                              $ 0.00           $ 0.00               $ 0.00
      Mortgage Arrearage                            $ 0.00           $ 0.00               $ 0.00
      Debt Secured by Vehicle                       $ 0.00           $ 0.00               $ 0.00
      All Other Secured                             $ 0.00           $ 0.00               $ 0.00
TOTAL SECURED:                                      $ 0.00           $ 0.00               $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00               $ 0.00
        All Other Priority                          $ 0.00           $ 0.00               $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00               $ 0.00

GENERAL UNSECURED PAYMENTS:                     $ 7,712.35       $ 6,747.70               $ 0.00



Disbursements:

       Expenses of Administration               $ 4,951.98
       Disbursements to Creditors               $ 6,747.70

TOTAL DISBURSEMENTS:                                            $ 11,699.68




UST Form 101-13-FR-S (9/1/2009)
  Case 15-81856        Doc 49      Filed 10/09/18 Entered 10/09/18 10:27:46               Desc Main
                                     Document     Page 5 of 5




       12) The Trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests that the Trustee be discharged and granted such other relief as may be just and proper.




Date: 10/09/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
